COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Jeremy Koester

Appellate case number:      01-14-00791-CR

Trial court case number:    1984463

Trial court:                County Criminal Court at Law No. 10 of Harris County

Date motion filed:          November 25, 2014

Party filing motion:        Appellant, Jeremy Koester


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Date: December 16, 2014